Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is a notice of allowability to application 15/876,007 filed on 01/19/2018. Claim(s) 1, 3-8, 10-15, and 17-20 are allowed. 

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page 11 of Applicant’s Response, filed March, 29, 2022, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see page(s) 11-15, filed March, 29, 2022, with respect to Claim(s) 1, 3-8, 10-15, and 17-20, have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/11/2022 and 03/29/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 8, and 15,  are distinguished from the prior art.
Carr et al. (US 2015/0178678). Carr et al. teaches a user device that is able to communicate with other devices and systems within the data network. Carr et al., further, teaches that the local merchant, via a server, is able to receive delivery time slots from various delivery vehicles. The local merchant, via a server, is able to receive delivery time slots from various delivery vehicles. Carr et al., also, teaches that the local merchant will receive available delivery time slots for the identified delivery vehicles, which, will allow a delivery service to combine grocery orders or other items to a user’s order. The local merchant is able to identify delivery vehicles with volume, weight, and time capacity to deliver the groceries and the products to the user. Carr et al., also, teaches that the local merchant will then identify available delivery time slots for the identified delivery vehicles, which, the local merchant will communicate the available delivery time slots to the user. The user is able to then place a grocery order to a local merchant, via a delivery management system and the user will be able to select a delivery time along with their grocery order, which, the local merchant will receive. Carr et al., further, teaches upon a local merchant receiving a user’s grocery order and a preferred delivery time then the local merchant will be assigned an appropriate delivery vehicle to deliver the groceries and the product to the user. However, Carr et al., doesn’t explicitly teach the vehicle server is communicatively coupled to a plurality of vehicles, which, a synthetic order will be generated and plurality of vehicles having capacity for the synthetic order will be determined. Carr et al., also, doesn’t explicitly teach that a time slot will be removed based on the vehicles being able to fulfill the orders. Carr et al., also, doesn’t explicitly teach that a weight for distance and a second weight will be applied to a second parameter for a degree of lateness will be applied, which, the weights for the first and second parameters are different. Carr et al., further, doesn’t explicitly teach that the vehicles will be assigned to the orders based on the parameters and an optimized route will be determined and assigned to the vehicles. 
Ellison et al. (US 2016/0071056). Ellison et al. teaches a system that will consider an electronic message, sent by a user, for a delivery of one or more items for a specified time frame/window. Ellison et al., further, teaches that the carrier system will include a processor for making a cost determination, which, will make a determination based on associated time frame/window selections by the user, one or more delivery vehicles, available delivery routes for the one or more delivery vehicles, pick-up and delivery locations, and other parameters such as a pre-defined amount of time that may be spent at a sorting facility. Ellison et al., also, teaches that the carrier processor will determine whether multiple delivery vehicles are needed for the one or more items. The system can determine that only a single delivery vehicle is needed for the one or more items to be picked up at the one or more pick-up locations and deliver the one or more items to a delivery location after determining the cost for the delivery. The system will then determine a delivery driver and delivery route for picking-up and delivering the item. Ellison et al., further, teaches that the system will be able to calculate new routes for the delivery vehicle based on the time window. The system will optimize the single delivery driver’s delivery route based on the delivery driver’s planned route. The single delivery driver’s delivery route is optimized so that the driver is able to pick up one or more items at the one or more pick-up locations and deliver the one or more items to one of the one or more delivery locations within the time frame/window. However, Ellison et al., doesn’t explicitly teach the vehicle server is communicatively coupled to a plurality of vehicles, which, a synthetic order will be generated and plurality of vehicles having capacity for the synthetic order will be determined. Ellison et al., also, doesn’t explicitly teach that a time slot will be removed based on the vehicles being able to fulfill the orders. Ellison et al., also, doesn’t explicitly teach that a weight for distance and a second weight will be applied to a second parameter for a degree of lateness will be applied, which, the weights for the first and second parameters are different.
Wait (WO 2017/062492 A1). Wait teaches that weights will be applied to the different factors, which, will be used to determine a dispatch profit. Wait, also,  teaches using a heuristic modeling optimization process for determining an optimized solution sets for delivery vehicles. Wait, further, teaches that optimizer can bundle one or more vehicles based on their distance to be traveled/traveled and  the optimizer will consider other conditions such as length of route, pick-up location, delivery location, loading constraints, etc.  Wait, also, teaches that the system will determine a profit based on the total distance traveled by a carrier and other factors such as length of route, pick-up location, delivery location, loading constraints, etc. Wait, also, teaches that weights will be assigned to one or more of the various variables when determining a profit for the transporting vehicle. However, Wait, doesn’t explicitly teach the vehicle server is communicatively coupled to a plurality of vehicles, which, a synthetic order will be generated and plurality of vehicles having capacity for the synthetic order will be determined. Wait, also, doesn’t explicitly teach that a time slot will be removed based on the vehicles being able to fulfill the orders. Wait, also, doesn’t explicitly teach that a weight for distance and a second weight will be applied to a second parameter for a degree of lateness will be applied. Wait, further, doesn’t explicitly teach that the vehicles will be assigned an optimized route will be determined and assigned to the vehicles.
Lafrance (US 2016/0210591). Lafrance teaches that a network will communicate with a plurality of carriers to determine at least one available delivery time window. Lafrance, further, teaches that the network will communicate with a driver device, which, transmits real-time information to the network. Lafrance, further, teaches a system for determining an optimized route for the delivery and  after the system determines the optimized route for the delivery drivers then the system will transmit the route information to the driver at the assigned delivery time. However, Lafrance, doesn’t explicitly teach the vehicle server will generate a synthetic order and plurality of vehicles having capacity for the synthetic order will be determined. Lafrance, also, doesn’t explicitly teach that a time slot will be removed based on the vehicles being able to fulfill the orders. Lafrance, also, doesn’t explicitly teach that a weight for distance and a second weight will be applied to a second parameter for a degree of lateness will be applied, which, the weights for the first and second parameters are different. Lafrance, further, doesn’t explicitly teach that the vehicles will be assigned to the orders based on the parameters and an optimized route will be determined and assigned to the vehicles.
Hosokawa (JP 2007017192 A). Hosokawa teaches a user can make a request for a taxi, bus, and/or train, which, the system is able to calculate a cost for the routes to be taken by the vehicles, which, the cost will be based on various parameters. Hosokawa, further, teaches that the cost for the route can be based on the parameter(s) of distance and also a risk of delay coefficient. Hosokawa, further, teaches that the risk of delay unexpected factor that is used for calculating the cost. A higher coefficient can be placed on the risk of delay factor. The system will place more importance on this lateness risk than the distance factor. However, Hosokawa, doesn’t explicitly teach the vehicle server is communicatively coupled to a plurality of vehicles, which, a synthetic order will be generated and plurality of vehicles having capacity for the synthetic order will be determined. Hosokawa, also, doesn’t explicitly teach that a time slot will be removed based on the vehicles being able to fulfill the orders. Hosokawa, also, doesn’t explicitly teach that the vehicles will be assigned to the orders based on the parameters and an optimized route will be determined and assigned to the vehicles.
Kraisser et al. (US 6,701,299). Kraisser et al. teaches that a filtering module can determine if making a delivery will make sense by receiving a customer type from the system, which, the system will then determine a lowest delivery cost and delivery wave capacities for the confirmed deliveries. Kraisser et al., further, teaches that the distributor is able to identify customer types and specify filters for the customer types and the time windows that should be offered to the customer types based on capacity and cost. Kraisser et al., also, teaches a feasibility module that can determine a delivery wave and the delivery wave capacity for the confirmed deliveries, which, the system will determine a threshold capacity for deliveries and then filter out the time windows from display to the customer that do not comply with that threshold. The feasibility module is also able to determine whether the delivery vehicle servicing the route has the physical capacity to make the requested delivery. The feasibility module can determine for each individual time window whether it is possible and whether it would make business sense to schedule the delivery for the given time, which, the system will display all other time windows that are available to the user for selection and omit the time window that would not be possible or it would not make business sense to make the delivery. However, Kraisser et al., doesn’t explicitly teach the vehicle server is communicatively coupled to a plurality of vehicles, which, a sever will generate the synthetic order and plurality of vehicles having capacity for the synthetic order will be determined. Kraisser et al., also, doesn’t explicitly teach that a time slot will be removed based on the vehicles being able to fulfill the orders. Kraisser et al., also, doesn’t explicitly teach that a weight for distance and a second weight will be applied to a second parameter for a degree of lateness will be applied, which, the weights for the first and second parameters are different. Kraisser et al., further, doesn’t explicitly teach that the vehicles will be assigned to the orders based on the parameters and an optimized route will be determined and assigned to the vehicles.
“Time Slot Management in Attended Home Delivery,” by Niels Agatz, Ann Campbell, Mortiz Fleischmann, and Martin Savelsbergh, April 15, 2008, (hereinafter Time). Time teaches a system for determining time slots for home grocery delivery. The system will determine various time slots for various zip codes. The time slots can be determined based on the delivery vehicle capacity, which, will allow a customer to be offered different overlapping or non-overlapping time slots. However, Time, doesn’t explicitly teach the vehicle server is communicatively coupled to a plurality of vehicles, which, a synthetic order will be generated and plurality of vehicles having capacity for the synthetic order will be determined. Time, also, doesn’t explicitly teach that a time slot will be removed based on the vehicles being able to fulfill the orders. Time, also, doesn’t explicitly teach that a weight for distance and a second weight will be applied to a second parameter for a degree of lateness will be applied, which, the weights for the first and second parameters are different. Time, further, doesn’t explicitly teach that the vehicles will be assigned to the orders based on the parameters and an optimized route will be determined and assigned to the vehicles. 
“Solving multi depot vehicle routing problem for Iowa recycled paper by Tabu Search heuristic,” by Supachai Pathumnakul, 1996, (hereinafter Tabu). Tabu teaches using a heuristic algorithm to solve a combinatorial optimization problem to minimize total distance for pick up or delivery routes from depots that will give a minimum total distance covered by an entire fleet. Tabu, further, teaches that the algorithm will consider various parameters such as total distance, vehicle capacity, and depot capacity constraints, which, the algorithm will apply a weight to the various parameters. Tabu, also, teaches that customer points can be inserted into the optimized routes. However, Tabu, doesn’t explicitly teach the vehicle server is communicatively coupled to a plurality of vehicles, which, a synthetic order will be generated and plurality of vehicles having capacity for the synthetic order will be determined. Tabu, also, doesn’t explicitly teach that a time slot will be removed based on the vehicles being able to fulfill the orders. Tabu, also, doesn’t explicitly teach that a weight for a second weight will be applied to a second parameter for a degree of lateness, which, the weights for the first and second parameters are different. Tabu, further, doesn’t explicitly teach that the vehicles will be assigned to the orders based on the parameters and an optimized route will be determined and assigned to the vehicles. 

	Dependent Claim(s) 3-7, 10-14, and 17-20, are distinguished from the art of
record for at least the reasons outlined above for Independent Claim(s) 1, 8, and 15, respectively, due to their respective dependence.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628